 1
 2
 3
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA
 7   United States of America,                               CR 19-3002-TUC-JAS (EJM)
 8                   Plaintiff,                                   ORDER
                                                          CONTINUING PLEA DEADLINE
 9           vs.                                                 AND TRIAL
10   Todd Feral Nixon,
11   Theresa Denisse Erwin,

12                   Defendants.
13          This case is presently set for trial on March 17, 2020. The Defendant filed
14   a motion to continue and, for the reasons set forth therein, additional time is required
15   to adequately prepare for trial. The Government and Co-Defendant have no
16   objection to a continuance.
17          The Court finds that the ends of justice served by granting a continuance outweigh
18   the best interests of the public and the Defendants in a speedy trial because, for the
19   reasons set forth in the motion, failure to grant the continuance is likely to result in a
20   miscarriage of justice if the Defendants are required to go to trial on the present trial date.
21          IT IS ORDERED as follows:
22          1. The date by which the referred magistrate judge hears the change of plea must
23   be no later than April 17, 2020 by 3:00 p.m.
24          2. All motions, unless made during a hearing or trial, shall be in writing and shall
25   be made sufficiently in advance of trial to comply with the time periods set forth in
26   LRCiv. 7.2 and any court order and to avoid any delays in the trial. Pretrial motions may
27   be heard before a magistrate judge and a Report and Recommendation will be provided to
28   the district judge assigned to the case.
 1          3. This matter is RESET for trial on May 5, 2020 at 9:30 a.m. Counsel are to be
 2   present at 9:00 a.m.
 3          4. Excludable delay under 18 U.S.C. §3161(h)(7) is found to commence on
 4   March 18, 2020 and end on May 5, 2020. Such time shall be in addition to other
 5   excludable time under the Speedy Trial Act and shall commence as of the day following
 6   the day that would otherwise be the last day for commencement of trial.
 7          5. That any and all subpoenas previously issued shall remain in full force and
 8   effect through the new trial date.
 9          6. Any motion or stipulation to continue the scheduled trial date and change
10   of plea deadline shall be filed with the Clerk of Court no later than 5:00 p.m.,
11   Monday, April 20, 2020. Alternatively, by that same deadline, if after consultation
12   between government and defense counsel it is determined that a motion to continue
13   the scheduled trial date and change of plea deadline will not be filed, government
14   counsel shall notify the Court by an email to the chambers email address that the
15   case and counsel are ready to proceed to trial on the scheduled trial date. The
16   notification shall also include the estimated number of trial days needed to complete
17   the trial.
18          Dated this 3rd day of March, 2020.
19
20
21
22
23
24
25
26
27
28


                                                 -2-
